Citation Nr: 0510915	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of concussion syndrome.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from August 1943 to October 
1945.  He was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and June 1998 RO rating 
decisions. The December 1997 RO decision denied the veteran's 
claim for an increased (compensable) rating for concussion 
syndrome. The June 1998 RO decision denied a claim for a TDIU 
rating. 

A February 2004 motion to advance the case on the Board's 
docket was granted by the Board in February 2004.

The Board remanded these issues in March 2004 for further 
development, and they have returned for appellate decision.


FINDINGS OF FACT

1.  The veteran has subjective complaints of limited 
headaches as a residual of his service-connected concussion 
syndrome.

2.  The veteran completed high school; he has had no other 
education.

3.  The veteran's most recent work experience was as a small 
appliance repairman in 1993.

4.  The appellant is service connected for the following 
disorders:  50 percent for a fungus infection and cellulites; 
10 percent for a residual gunshot wound scar of the left 
thigh, muscle group XIV; 10 percent for tinnitus; 10 percent 
for degenerative arthritis of the lift hip; 10 percent for 
residuals of concussion syndrome; and noncompensably for 
bilateral hearing loss.  A combined disability evaluation of 
70 percent is in effect.  These evaluations meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

5.  The veteran's service-connected disabilities are rated as 
70 percent disabling, in combination, and they preclude the 
veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for limited 
headaches as a residual of service-connected concussion 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code 8045-9304 (2004).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Concussion syndrome

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is presently assigned a noncompensable evaluation 
for residuals of a concussion syndrome (claimed as a brain or 
spinal cord condition) pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2004).

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
Diagnostic Code 8045.

Here, the evidence does not demonstrate neurological 
disorders such as to warrant a 10 percent evaluation under 
the first component of Diagnostic Code 8045.  Indeed, the 
July 1999 and May 2004 VA examination reports revealed that 
there were no evident residuals of the service-connected 
concussion syndrome.  The remaining medical treatment 
records, including those from the VA nursing home, likewise 
do not show findings to support a compensable rating under 
Diagnostic Code 8045.  Thus, overall, the veteran was 
essentially asymptomatic from a neurological standpoint.  

The evidence does confirm that the veteran sustained a 
concussion injury during service.  The medical evidence of 
record during the pendency of this claim shows that the 
veteran has complained of limited headaches.  Such residuals 
reasonably fall within the category of purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  No other symptoms were 
diagnostically linked to the accident in service.  As such, 
Diagnostic Code 8045 instructs that a 10 percent rating is to 
be assigned under Diagnostic Code 9304.  However, a rating in 
excess of 10 percent is not warranted, because the requisite 
multi-infarct dementia has not been demonstrated by the 
evidence of record.  In fact, the May 2004 VA examiner 
specifically noted that there was no evidence of dementia.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  TDIU 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  




The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993). 

The appellant is currently rated at 50 percent for a fungus 
infection and cellulitis; 10 percent for a residual gunshot 
wound scar of the left thigh, muscle group XIV; 10 percent 
for tinnitus; 10 percent for degenerative arthritis of the 
lift hip; and 10 percent for residuals of concussion syndrome 
for a combined total of 70 percent disabling.  The bilateral 
hearing loss is noncompensable.  

The veteran thus satisfies the minimum percentage 
requirements for individual unemployability benefits under 38 
C.F.R. § 4.16(a). The question that remains, however, is 
whether his service-connected disabilities preclude him from 
obtaining or engaging in substantially gainful employment 
(i.e., work that is more than marginal, which permits the 
individual to earn a "living wage"). Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991).

The record reflects that the veteran has a high school 
education. In addition, his occupational background included 
small appliance repair and refrigeration repair, and he 
reportedly last worked full time in 1993. The severe nature 
of the veteran's skin disorder as well as the residuals of 
his left thigh gunshot wound, and residuals of a left hip 
fracture, concussion syndrome, and tinnitus is documented by 
the medical evidence of record and is the reason for the 
total combined service-connected 70 percent disability 
rating. 

The medical evidence of record shows that he is bedridden due 
to service-connected and nonservice-connected disorders.  The 
examiner also noted that the veteran's nonservice-connected 
disorders included heart disease, hypertension, residuals of 
a fractured right hip, chronic obstructive pulmonary disorder 
(COPD), and insulin-dependent diabetes.  The May 2004 VA 
examination report indicates that the veteran has a 
nonservice-connected residual fracture of the right hip in 
addition to his service-connected residual fracture of his 
left hip.  The May 2004 VA examiner reported that the veteran 
was bedridden, in part, due to his hip disorders.  

When it is not possible to medically separate the effects of 
one condition from another - in this case whether the veteran 
is bedridden due to service-connected disorders, nonservice-
connected disorders, or a combination of both - VA 
regulations at 38 C.F.R. § 3.102 require that reasonable 
doubt on such issue be resolved in the veteran's favor. See 
generally Mittleider v. West, 11 Vet. App. 181 at 182 (1998).

Clearly, the veteran is in poor medical health, which has 
resulted in his bedridden condition.  The Board finds that 
the medical evidence of record shows that he is unemployable 
due to a combination of his service-connected and nonservice-
connected disorders.  The evidence does not clearly state the 
cause or causes of the veteran's unemployability.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's service-connected disabilities are 
sufficient by themselves to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and industrial 
background.  Mittleider, 11 Vet. App. at 182.

III.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process. In 
a May 2003 letter, the RO notified the veteran about the 
evidence necessary to prove his claims for a compensable 
rating for residuals of the concussion syndrome and for a 
TDIU.  In March 2004, these claims were remanded for further 
development.  As a result, the RO issued another letter in 
March 2004 explaining the evidence necessary to prove his 
claims.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The May 2003 and March 2004 letters, in their totality, 
advised the veteran what information and evidence was needed 
to substantiate these claims.  The letters also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  

Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The January 2005 Supplemental Statement of the 
Case (SSOC) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran filed his original claims prior to the enactment 
of the VCAA.  Although the notice provided to the veteran in 
May 2003 and March 2004 was not given prior to the first AOJ 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in January 
2005.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the VA evidence identified by the veteran.  VA 
outpatient records, including those from the VA Nursing Home, 
are in the file for treatment since 1998.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
May and July 1999, as well as May 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's concussion syndrome 
residuals since he was last examined.  

The veteran has not reported receiving any recent treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  



ORDER

An initial 10 percent rating for limited headaches as a 
residual of concussion syndrome is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


